Citation Nr: 0533450	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  03-29 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of blunt 
head trauma. 

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for temporomandibular 
joint syndrome (TMJ).

4.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1978 to June 1982.

In April 2002, the veteran filed a claim of entitlement to 
service connection for depression with the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).  In May 2003 the veteran filed a claim for various 
residuals of claimed head injuries in service, to include 
depression, TMJ and migraine headaches.  His claim was denied 
in a July 2003 RO rating decision.  
The veteran duly perfected his appeal by filing a substantive 
appeal [VA Form 9] in October 2003.

Clarification of issues in appeal

The veteran has claimed service connection for residuals of 
blunt head trauma, to include depression, TMJ and headaches.  
He also separately claimed service connection for depression, 
TMJ and headaches.  Notwithstanding the obvious overlap, the 
RO has developed this appeal as encompassing the four issues 
stated on the first page.  Since the veteran and his 
representative have alluded to other disabilities resulting 
from the claimed in-service blunt head trauma, to include 
personality disorder and possibly organic brain syndrome, the 
Board believes that four issues are indeed on appeal.  In any 
event, as discussed in the Reasons and Bases section below, 
all issues are being resolved in the same manner.    


FINDINGS OF FACT

1.  There is a competent medical diagnosis of depression; 
there is no competent medical diagnosis of any other claimed 
disabilities.

2.  There is no competent, credible evidence of in-service 
blunt trauma to the head.


CONCLUSIONS OF LAW

1.  Residuals of blunt trauma to the head were not incurred 
in military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005). 

2.  Depression was not incurred in military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  TMJ was not incurred in military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  Migraine headaches were not incurred in military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for various claimed 
residuals of alleged head injuries in service.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, the veteran was notified 
by the September 2003 statement of the case (SOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.    

More significantly, a letter was sent to the veteran dated 
June 2, 2003 which was specifically intended to address the 
requirements of the VCAA.  That letter informed the veteran 
of the elements required to establish a claim from service 
connection (injury inservice, current disability, and a 
relationship between the two).  See the June 2003 VCAA 
letter, page 5.  The letter also detailed what type of 
evidence would assist in substantiating his claims, in 
particular (but not limited to) medical evidence.  See the 
June 2003 VCAA letter, page 2.
 
Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  The June 2003 
VCAA letter informed the veteran that VA was requesting he 
veteran's military records and VA treatment records.  The 
veteran was informed that VA was "making reasonable efforts 
to help you get private records or evidence necessary to 
support your claim."  See the June 2003 VCAA letter, page 5.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  The June 2003 letter requested that 
the veteran "Send us any medical reports you have."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The September 2003 SOC specifically 
quoted that portion of 38 C.F.R. § 3.159(b)(1) which states 
that VA request that the claimant provide any evidence in the 
claimant's possession which pertains to the claim.  The Board 
believes that this complies with the requirements of 38 
C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that the June 2003 VCAA letter and the 
September 2003 SOC properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claims, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  

The Board notes that June 2003 VCAA letter expressly notified 
the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The Board additionally notes that the fact that the 
veteran's claims were adjudicated by the RO in July 2003, 
prior to the expiration of the one-year period following the 
June 2003 notification of the veteran of the evidence 
necessary to substantiate his claims, does not render the 
RO's notice invalid or inadequate.  The recently Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003), made effective from November 9, 
2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit VA from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.

In this case, the VCAA letter sent to the veteran, although 
requesting a response within thirty days,  expressly notified 
him that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  
That one year period has since elapsed.  

Review of the record reveals that the veteran was provided 
notice of the VCAA in June 2003, prior to the initial 
adjudication of his claims in July 2003.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and reports of VA medical 
treatment, which will be discussed below.  

In his October 2003 substantive appeal, the veteran averred 
"The VARO failed to provide me with an adequate 
examination."  The Board has given thought to whether an 
examination and medical nexus opinion is necessary. 
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
However, as explained below the outcome of these claims 
hinges on what occurred, or more precisely what did not 
occur, during service.  In the absence of evidence of in-
service disease or injury, referral of this case for an 
opinion as to the etiology of the veteran's claimed 
disabilities would in essence place the examining physician 
in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed disabilities 
and his military service, in particular head injuries claimed 
to have been sustained therein, would necessarily be based 
solely on the veteran's uncorroborated assertions regarding 
what occurred in service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  The former element is lacking, and as 
explained below, so is the latter with respect to all claimed 
disabilities save depression.  Referral of this case for a 
nexus opinion under the circumstances here presented would 
therefore be a useless act.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  In his October 2003 VA Form 9, he 
specifically declined a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2005); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

Factual background

The Board will provide a brief overview of the history of 
this case.

As was noted in the Introduction, the veteran served from 
June 1978 to June 1982.  A review of his service medical 
records, including his dental records, includes absolutely no 
reference to head trauma, psychiatric problems, a headache 
disability or TMJ.

There is no pertinent medical evidence for two decades after 
service.  [The Board notes that the June 2003 VCAA letter 
specifically requested the veteran to submit any medical 
evidence covering this period; he failed to do so.]  The 
veteran filed claims of entitlement to service connection for 
knee disabilities in December 1998, April 1999 and April 
2000, none of which mentioned head trauma or any claimed 
residuals resulting therefrom. 

As was noted in the Introduction, the veteran filed a claim 
of entitlement to service connection for depression in April 
2002 and a claim for assorted residuals of blunt head trauma, 
to include depression, TMJ and headaches in May 2003.

Analysis

The veteran seeks service connection for various claimed 
disabilities, all of which he attributes to head injuries 
sustained while boxing during service.  

As has been discussed above, in order for service connection 
to be granted, three elements must be satisfied:  (1) current 
disability; (2) in-service disease or injury; and (3) medical 
nexus.  See Hickson, supra.

With respect to element (1), current disability, there is 
evidence of a diagnosed depressive disorder in the form of 
recent VA treatment records.  There is no evidence of TMJ or 
a headache disorder.  In addition, although organic brain 
disease is briefly alluded to in the medical records, this 
has not been diagnosed.  The results of psychological testing 
in September 2002 included diagnoses of major depressive 
disorder and personality disorder [as noted above, service 
connection may not be granted for personality disorders].

The only claimed disability which has been diagnosed by 
competent medical professionals is depression.  To the extent 
that the veteran himself believes other claimed disabilities 
to exist, it is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements offered in support of the 
veteran's claims by him are not competent medical evidence 
and do not serve to establish the existence of a current 
disability.  

In short, element (1) is met for depression only.  The 
remaining claims fail based on lack of competent medical 
evidence of a current disability.  The veteran has been 
accorded ample opportunity to present medical evidence in 
support of his claims; he has failed to do so.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].

Tuning to element (2), the heart of the veteran's claims is 
that he sustained traumatic head injuries in service which 
were severe enough to cause organic brain damage and damage 
to his jaw.  However, as noted by the Board in the factual 
background section above, his service medical records are 
devoid of any reference to any such injury, and the veteran 
himself has admitted that "I never complained nor sought 
medical attention."  See the veteran's July 2003 notice of 
disagreement, page 2. 

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997). In this case, there is no 
evidence, aside from the veteran's recent reports, concerning 
any head trauma in service. The veteran's service medical 
records are devoid of any complaints or findings that pertain 
to head trauma, and he himself indicates that he did not seek 
treatment from any service health care provider.  

Moreover, there is no evidence that the veteran complained of 
the purported residuals of the alleged head trauma for a full 
two decades after he left service.  Indeed, although he filed 
three claims for VA benefits, in 1998, 1999 and 2000, he did 
not mention head trauma in any of them.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim]; see also Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].

After having carefully considered the matter, the Board finds 
the veteran's recent statements, made in connection with his 
claims for monetary benefits from the government, to be 
unbelievable in light of the utterly negative medical records 
in service and for two decades thereafter.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); [although VA cannot ignore a veteran's testimony 
simply because the veteran is an interested party, personal 
interest may affect the credibility of the evidence].
The veteran would have the Board believe that he sustained 
injuries severe enough to cause brain and jaw damage in 
service but he never sought medical treatment for them.  The 
Board finds this scenario to be incredible.

In summary, neither in-service disease or in-service injury 
has been demonstrated.  Hickson element (2) has not been met, 
and all of the veteran's claims fail on that basis.
Finally, with respect to medical nexus, no medical nexus 
opinion is of record.  The veteran has pointed to a brief 
statement made by his VA treating physician, L.S.L., M.D.  In 
pertinent part, the statement reads as follows:  "[The 
veteran] is seen at the  . . .  Clinic . . . for diagnoses of 
depression NOS vs. Affective Disorder Secondary to Medical 
Disease (past head injury, blunt trauma to the head)."  The 
Board does not believe that this constitutes a medical nexus 
opinion.  The veteran's military service is not mentioned.  
Moreover, it appears that the reference to blunt trauma to 
the head originated with the veteran himself, since there is 
no report of any such trauma anywhere in the medical records.  
As has been discussed above, a medical opinion which is based 
on the uncorroborated statement of a claimant is entitled to 
no weight of probative value.  See Swann and Reonal, both 
supra; see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
["a bare transcription of a lay history is not transformed 
into 'competent medical evidence' merely because the 
transcriber happens to be a medical professional"]; see also 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

As discussed above, the veteran is not competent to provide 
opinions on medical matters such as the etiology of diseases.  
See Espiritu, supra; see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].

In short, element (3) is also not met, and the veteran's 
claims fail on that basis also.

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims.  Indeed, with the exception of 
a current diagnosis of depression, none of the Hickson 
elements have been met for any of the claimed disabilities.  
The benefits sought on appeal are accordingly denied.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals of blunt head 
trauma is denied. 

Entitlement to service connection for depression is denied.

Entitlement to service connection for temporomandibular joint 
syndrome is denied.

Entitlement to service connection for migraine headaches is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


